


109 HR 5628 IH: To provide for an initial period of admission of 36

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5628
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for an initial period of admission of 36
		  months for aliens employed as dairy workers.
	
	
		1.Period of admission for
			 aliens employed as dairy workersAn alien admitted under section
			 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)) for employment as a dairy worker may be admitted for an
			 initial period of 36 months.
		
